In re Fourth Circuit Court of Appeal— Other; applying for certified question; to *81the Court of Appeal, Fourth Circuit, No. KW-7602; Parish of Orleans, Criminal District Court, Div. “C”, No. 299-714.
Certification granted. In response to the certified question, Louisiana Act 851 of 1986 should be applied retroactively to uphold the validity of habitual offender proceedings where orders of appeal were entered prior to the sentencing of the defendants as habitual offenders.
CALOGERO, J., would grant the requested certification and bring the case up for briefing, argument and opinion.